

EXHIBIT 10.22
Baxter International Inc.
Equity Plan
Adopted as of March 16, 2020


1. Purpose
This Equity Plan (the “Plan”) has been adopted by the Compensation Committee
(the “Committee”) of the Board of Directors (the “Board”) of Baxter
International Inc. (“Baxter”) as of March 16, 2020.
2. Participants
Participants in this Plan (each a “Participant”) shall be select employees of
Baxter or its subsidiaries (the “Company”) to whom the Committee may make awards
of stock options (each an “Option”), performance share units (each a “PSU”) and
restricted stock units (each an “RSU”, and together with Options and PSUs,
“Awards”) under this Plan.
3. Awards
3.1 Awards shall be made pursuant to and for the purposes stated in the Company
incentive compensation program or plan (the “Program”) identified in the
individual grant materials provided to the Participant (the “Grant”) and are
subject to the terms and conditions set forth in such Program. Such Grant
materials consist of a communication letter to Participants notifying them of
their Awards and may include alternative terms with respect to vesting, in which
case the vesting terms in the Grant communication letter shall govern. All
Awards granted hereunder shall be subject to the Company’s Incentive
Compensation Recoupment Policy or Executive Compensation Recoupment Policy, as
applicable, and shall be subject to potential clawback in accordance with
Section 8 of this Plan as well as any clawback provisions in the Program. Copies
of the Company’s Incentive Recoupment Policy and Executive Compensation
Recoupment Policy are attached hereto as Exhibits A and B. Each Award shall be
granted as of the date approved and as provided in the Grant, or for eligible
French employees as soon thereafter as practicable pursuant to applicable French
law (as provided in the attached French Addendum which shall govern such Awards)
(the “Grant Date”). The purchase price for each Share subject to an Option shall
be the Fair Market Value of a share of common stock (the “Common Stock”), par
value $1.00, of Baxter (each a “Share”) on the Grant Date. The terms of each
Award will be as set forth in this Plan. Unless otherwise defined herein,
capitalized terms used in this Plan shall have the meanings set forth in the
Program. Options are not intended to qualify as Incentive Stock Options within
the meaning of section 422 of the United States Internal Revenue Code, as
amended (the “Code”).
3.2 Notwithstanding any other provision in the Plan to the contrary, any Grant
or Award made under the Plan on or after March 16, 2020 shall be cancelled and
no Award will vest or be exercisable if the Participant does not accept, sign,
date and return, as directed by Baxter, the Non-Competition, Non-Solicitation
and Confidentiality Agreement within sixty (60) days of being provided a copy of
such agreement.



--------------------------------------------------------------------------------



4. Options
4.1. Options shall become exercisable as follows: (i) one-third on the first
anniversary of the Grant Date, (ii) one-third on the second anniversary of the
Grant Date, and (iii) the remainder on the third anniversary of the Grant Date.
If Options would become exercisable on a date that is not a business day, they
will become exercisable on the next business day. A business day is any day on
which the Common Stock is traded on the New York Stock Exchange. After Options
become exercisable (in each case, in whole or in part) and until they expire,
the Options may be exercised in whole or in part, in the manner specified by the
Committee. Under no circumstances may Options be exercised after they have
expired. Shares may be used to pay the purchase price for Shares to be acquired
upon exercise of Options or fulfill any tax withholding obligation, subject to
any requirements or restrictions specified by the Committee.
4.2. Subject to Section 8, if a Participant’s employment with the Company
terminates before the Participant’s Options become exercisable, the Options will
expire when the Participant’s employment with the Company terminates, except (i)
in connection with a Qualifying Retirement or death or disability (each as
outlined below) or (ii) if the Participant is rehired by the Company within
ninety days of termination, in which case the Participant shall be construed to
have been continuously employed by the Company for purposes of vesting and
exercise.
4.3. Subject to Section 8, if a Participant’s employment with the Company
terminates after the Participant’s Options become exercisable, the Options will
not expire immediately but will remain exercisable. Subject to Section 4.6, and
except in the event of a Qualifying Retirement (as provided in Section 4.4), the
Options will expire ninety days after the Participant’s employment with the
Company terminates. If the Participant dies or becomes disabled during the
ninety-day period, the Options will expire on the fifth anniversary of the
termination date.
4.4. Subject to Section 8, if the employment of a Participant who is at least 65
years of age, or at least 55 years of age with at least 10 years of employment
with the Company, is terminated other than for Cause or by reason of the
Participant’s death or disability (a “Qualifying Retirement”) then (i) if the
date of such termination is after the calendar year of the Grant Date, the
Options shall continue to vest as provided in Section 4.1, or (ii) if the date
of such termination is in the calendar year of the Grant Date, a portion of the
Options shall continue to vest as provided in Section 4.1, which portion shall
be determined as follows: (# shares covered by Option award) * (# of months
worked in that year, rounded to nearest whole month) / 12. Subject to Sections
4.6 and 8, the Participant’s Options (whether vesting pursuant to (i) or (ii) or
previously vested) shall expire on the fifth anniversary of the termination
date.
4.5. If the employment of a Participant is terminated due to death or
disability, then (i) if the date of such termination is after the calendar year
of the Grant Date, the Options shall vest immediately, or (ii) if the date of
such termination is in the calendar year of the Grant Date, a portion of the
Options shall vest immediately, which portion shall be determined as follows: (#
shares covered by Option award) * (# of months worked in that year, rounded to
nearest whole month) / 12. Subject to Section 4.6, such Options will expire on
the fifth anniversary of the termination date.



--------------------------------------------------------------------------------



4.6. Subject to Section 8, Options that have not previously expired will expire
at the close of business on the tenth anniversary of the Grant Date. If Options
would expire on a date that is not a business day, they will expire at the close
of business on the last business day preceding that date.
4.7. Except as the Committee may otherwise provide, Options may only be
exercised by the Participant, the Participant’s legal representative, or a
person to whom the Participant’s rights in the Options are transferred by will
or the laws of descent and distribution.
4.8. A transfer of employment within the Company will not constitute a
termination of employment within the meaning of the Plan.
4.9. A transfer of employment to a company that assumes an Option or issues a
substitute option in a transaction to which Section 424 of the Code applies will
not constitute a termination of employment within the meaning of the Plan.
4.10. Except to the extent that it would cause the Option to be subject to
Section 409A of the Code, the Committee may, in its sole discretion and without
receiving permission from any Participant, substitute stock appreciation rights
(“SARs”) for any or all outstanding Options. Upon the grant of substitute SARs,
the related Options replaced by the substitute SARs shall be cancelled. The
grant price of the substitute SARs shall be equal to the Option Price of the
related Options, the term of the substitute SARs shall not exceed the term of
the related Options, and the terms and conditions applicable to the substitute
SARs shall otherwise be substantially the same as those applicable to the
related Options replaced by the substitute SARs. Upon exercise, the SARs will be
settled in Shares.
4.11. To the extent that an Option has not been exercised on the date the Option
would otherwise expire pursuant to Sections 4.6 and 8, and the Fair Market Value
of the Common Stock on such date exceeds the exercise price, Baxter may (but
shall not be obligated to), on behalf of the Participant, direct that the Option
be exercised and the shares of Common Stock sold, with the proceeds used to pay
the exercise price and any applicable tax withholding, and the remaining
proceeds credited to the Participant’s account, or take such other action as the
Committee may determine; provided that in no event shall Baxter, any member of
the Committee, or any person acting on their behalf have any liability to a
Participant for failing to take any such action.
5. Performance Share Units
5.1. The PSUs will be earned one-third under 5.1(a), one-third under 5.1(b) and
one-third under 5.1(c) as follows:
5.1(a). The PSUs earned under this subsection (a) will be earned based on the
rank of Baxter’s total shareholder return (“TSR”) relative to the TSR of
companies in the healthcare peer group selected by the Committee within the
first ninety (90) days of 2020 (the “TSR PSUs”). TSR will be measured over a
three-year period beginning with the first day of the calendar year of the Grant
Date and ending on the last day of the third calendar year (the “TSR Performance
Period”).



--------------------------------------------------------------------------------



The TSR PSUs will pay out in shares of Common Stock in a range of 0% to 200% of
the number of TSR PSUs awarded to the Participant as follows:

Baxter’s Percent RankPercentage of Target Grant Earned80 percent or
above200%  50 percent100%  35 percent50%  Below 35 percent0%  



The TSR PSUs will pay out linearly between each set of data points. Should
Baxter’s absolute TSR, as measured for 2020 PSU grants, be negative but
otherwise have resulted in a payout greater than 100% based on the above
schedule, the payout will be capped at 100%. TSR will be measured based on the
average closing stock prices over the last twenty days of the TSR Performance
Period (plus reinvested dividends) divided by average closing stock prices over
the twenty trading days prior to the beginning of the TSR Performance Period.
5.1(b). The PSUs earned under this subsection (b) will be earned based on
Baxter’s Compound Annual Growth Rate Sales Grown (CAGR) performance (the “CAGR
PSUs”), as defined below. CAGR performance will be measured over a three-year
period, beginning with the first day of the calendar year of the Grant Date and
ending on the last day of the third calendar year (the “CAGR Performance
Period”). The Committee will set a target CAGR performance within the first
ninety (90) days of the three-year period and assess annual performance against
that target after the conclusion of that three-year period, which shall be
finalized in accordance with 5.1(d).
The CAGR PSUs will pay out in shares of Common Stock in a range of 0% to 200% to
the Participant as follows:

Baxter CAGR PerformancePercentage of Target Grant Earned7 percent and
above200%  5 percent100%  3 percent50%  Below 3 percent0%  



The CAGR PSUs will pay out linearly between each set of data points. CAGR
performance will be measured based on the change in net sales over a three-year
period as if the growth happened steadily over that period of time.
The calculation is as follows:
Calculate Net Sales at the end of the period divided by Net Sales at the
beginning of the period and raise the result to an exponent of one divided by
the number of years within the period. Subtract one from the subsequent result
to arrive at the growth percentage.
5.1(c). The PSUs earned under this subsection (b) will be earned based on
Baxter’s Adjusted Return on Invested Capital (ROIC) performance (the “ROIC
PSUs”), as defined below. ROIC



--------------------------------------------------------------------------------



performance will be measured over a three-year period, beginning with the first
day of the calendar year of the Grant Date and ending on the last day of the
third calendar year (the “ROIC Performance Period”). The Committee will set a
target ROIC performance within the first ninety (90) days of the three-year
period and assess annual performance against that target after the conclusion of
that three-year period, which shall be finalized in accordance with 5.1(d).
The ROIC PSUs will pay out in shares of Common Stock in a range of 0% to 200% to
the Participant as follows:

Baxter ROIC PerformancePercentage of Target Grant Earned120 percent and
above200%  100 percent100%  80 percent50%  Below 80 percent0%  



The ROIC PSUs will pay out linearly between each set of data points. ROIC
performance will be measured for the three-year period based on each year’s net
operating profit less adjusted tax, divided by average invested capital, then
calculating a simple average for each of the results of the three years of the
performance period.
5.1(d). Following the end of the Performance Periods, the Committee shall
determine the PSU payout, which determination shall be final and binding. Shares
of Common Stock earned will be delivered or otherwise made available to the
Participant as soon as practical after the Committee makes its determination but
not later than the March 15 after the end of the Performance Periods. PSUs will
only be settled in shares of Common Stock. Any other settlement modality shall
be considered an exception, which would have to be approved separately by the
Committee.
5.2. Subject to Section 8, if a Participant’s employment with the Company
terminates before the end of the Performance Periods, any unvested PSUs shall be
forfeited on the effective date of termination, except (i) in connection with a
Qualifying Retirement or death or disability (each as outlined below), or (ii)
if the Participant is rehired by the Company within ninety days of termination,
in which case the Participant shall be construed to have been continuously
employed by the Company for purposes of vesting.
5.3. Subject to Section 8, if the employment of a Participant terminates in a
Qualifying Retirement then (i) if the date of such termination is after the
calendar year of the Grant Date, the PSUs will remain eligible for payout at the
end of the Performance Periods on the terms provided in Section 5.1, or (ii) if
the date of such termination is in the calendar year of the Grant Date a portion
of the unearned PSUs shall remain eligible for payout at the end of the
Performance Periods on the terms provided in Section 5.1, which portion shall be
determined as follows: (# PSUs awarded) * (# of months worked in that year,
rounded to nearest whole month) / 12.
5.4. If the employment with the Company of a Participant is terminated due to
death or disability, the PSUs shall vest as follows: (i) if the date of such
termination is after the calendar year of the Grant Date, PSUs shall pay out at
100% of the Target Grant (as depicted in the tables



--------------------------------------------------------------------------------



in Section 5.1.), or (ii) if the date of such termination is in the calendar
year of the Grant Date a portion of the unearned PSUs shall pay out as provided
in (i), which portion shall be determined as follows: (# PSUs awarded) * (# of
months worked in that year, rounded to nearest whole month) / 12.
5.5. The PSUs shall not be transferable and may not be sold, assigned, pledged,
hypothecated or otherwise encumbered.
5.6. A transfer of employment within the Company will not constitute a
termination of employment within the meaning of the Plan.
5.7. Until the shares of Common Stock have been delivered or otherwise made
available as provided in Section 5.1, the Participant shall not be treated as a
shareholder as to those shares of Common Stock relating to the PSUs. 
Notwithstanding the foregoing, the Participant shall be permitted to receive
additional PSUs with respect to outstanding PSUs based upon the dividends and
distributions paid on shares of Common Stock to the same extent as if each PSU
were a share of Common Stock (without adjustment prior to vesting for payment
levels set forth in the table in Section 5.1), which additional PSUs shall be
determined in amount and value in the Company’s discretion and shall be
delivered or made available at the same time and to the same extent as the PSUs
to which they relate or as otherwise determined by the Company.
5.8. To the extent required by Section 409A of the Internal Revenue Code, no
PSUs that become payable to a specified employee (as defined in the Baxter
International Inc. and Subsidiaries Deferred Compensation Plan) by reason of a
separation from service shall be paid until the first day of the seventh month
following the separation from service, and the PSUs shall be otherwise
interpreted and administered in accordance with Section 409A.
6. Restricted Stock Units
6.1. Except for RSUs granted to the employees of the Company’s subsidiaries in
France, RSUs are subject to being earned and vested as follows: (i) one-third on
the first anniversary of the Grant Date, (ii) one-third on the second
anniversary of the Grant Date, and (iii) the remainder on the third anniversary
of the Grant Date (each as applicable, a “Vesting Date”). RSUs granted to the
employees of the Company’s subsidiaries in France are subject to being earned
and vested on the second anniversary of the Grant Date in accordance with the
attached French Addendum. If RSUs would become earned and vested on a date that
is not a business day, the next business day shall be the Vesting Date.  The
Company will deliver or otherwise make available to the Participant within 2½
months following the applicable Vesting Date one Share for each RSU that vests.
RSUs will only be settled in Shares. Any other settlement method would be
considered an exception and would have to be approved separately by the
Committee.
6.2. Subject to Section 8, if a Participant’s employment with the Company
terminates before a given Vesting Date, any unvested RSUs will be forfeited when
the Participant’s employment with the Company terminates, except (i) in
connection with a Qualifying Retirement or death or disability (each as outlined
below), or (ii) if the Participant is rehired by the Company within



--------------------------------------------------------------------------------



ninety days of termination, in which case the Participant shall be construed to
have been continuously employed by the Company for purposes of vesting and
payout.
6.3. Subject to Section 8, if the employment of a Participant terminates in a
Qualifying Retirement then (i) if the date of such termination is after the
calendar year of the Grant Date, the RSUs will remain eligible for payout on the
terms provided in Section 6.1, or (ii) if the date of such termination is in the
calendar year of the Grant Date a portion of the RSUs shall remain eligible for
payout on the terms provided in Section 6.1, which portion shall be determined
as follows: (# RSUs awarded) * (# of months worked in that year, rounded to
nearest whole month) / 12.
6.4. If the employment with the Company of a Participant is terminated due to
death or disability, the RSUs shall vest as follows: (i) if the date of such
termination is after the calendar year of the Grant Date, all the RSUs shall pay
out within sixty days, or (ii) if the date of such termination is in the
calendar year of the Grant Date a portion of the RSUs shall pay out within sixty
days, which portion shall be determined as follows: (# RSUs awarded) * (# of
months worked in that year, rounded to nearest whole month) / 12.
6.5. The RSUs shall not be transferable and may not be sold, assigned, pledged,
hypothecated or otherwise encumbered.
6.6. A transfer of employment within the Company will not constitute a
termination of employment within the meaning of the Plan.
6.7. Until the Shares have been delivered or otherwise made available as
provided in Section 6.1, the Participant shall not be treated as a shareholder
as to those Shares relating to the RSUs. Notwithstanding the foregoing, the
Participant shall be permitted to receive additional RSUs with respect to the
RSUs based upon the dividends and distributions paid on Shares to the same
extent as if each RSU were a Share, which additional RSUs shall be delivered or
made available at the same time and to the same extent as the RSUs to which they
relate or as otherwise determined by the Company.
7. Change in Control
Notwithstanding any other provision of the Program or this Plan (and in lieu of
vesting at the times otherwise provided in the Program), if the termination of
employment of a Participant occurs upon or within twenty-four (24) months
following a Change in Control by reason of (a) termination by the Company for
reasons other than for Cause or (b) termination by the Participant for Good
Reason, then all Awards shall become immediately vested and exercisable.
8. Equity Clawback
8.1. For purposes of the Plan: (a) a Disqualifying Termination occurs if (i) the
Participant’s employment with the Company terminates and (ii) such Participant
violates (either during and/or after employment with Baxter) the terms of the
Participant’s Non-Competition, Non-Solicitation and Confidentiality Agreement
with Baxter International Inc. as described in and required by



--------------------------------------------------------------------------------



Section 3.2; (b) the Termination Date shall mean the last date of employment
with Baxter by such Participant, and (c) a Participant’s Non-Competition,
Non-Solicitation and Confidentiality Agreement shall mean such Participant’s
non-competition, non-solicitation and confidentiality agreement entered into
with Baxter in connection with the grant of Awards under the Plan.
8.2 If a Participant has a Disqualifying Termination, then any Awards that have
not vested or are not exercisable as of the Termination Date (including any
Awards that would later vest as a result of a Qualifying Retirement) shall be
cancelled and shall not vest or be exercisable.
8.3 If a Participant has a Disqualifying Termination on or after March 16, 2020,
then (a) any Awards which have vested or became exercisable within the 12 months
preceding the Termination Date shall be forfeited and shall be returned to
Baxter, and (b) any Awards that
vested after the Termination Date as a result of a Qualifying Retirement, shall
be forfeited and
shall be returned to Baxter. If the Participant has sold or exercised any such
Awards, then
Participant shall make a cash payment to Baxter in an amount equal to the amount
of net gain
recognized from the sale or exercise of such Awards within 30 business days of
written notice by
Baxter to the Participant.
9. Additional Definitions
For purposes of the Plan, the following capitalized terms shall have the
meanings provided below.
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Securities Exchange Act of 1934, as amended.
“Cause” means (i) the willful and continued failure by the Participant to
substantially perform his duties with the Company that has not been cured within
30 days after written demand for substantial performance is delivered by the
Company, which demand specifically identifies the manner in which the
Participant has not substantially performed (other than any such failure
resulting from the Participant’s incapacity due to physical or mental illness),
(ii) the willful engaging by the Participant in conduct which is demonstrably
and materially injurious to the Company, monetarily or otherwise, or (iii) the
engaging by the Participant in egregious misconduct involving serious moral
turpitude, determined in the reasonable judgment of the Committee. For purposes
hereof, no act, or failure to act, on the Participant’s part shall be deemed
“willful” unless done, or omitted to be done, by the Participant not in good
faith and without reasonable belief that such action was in the best interest of
the Company. Notwithstanding the foregoing, if a Participant is a party to a
Change in Control Agreement, “Cause” with respect to such Participant shall have
the meaning given to such term in the Change in Control Agreement.
“Change in Control” means the first to occur of any of the following: (i) any
Person is or becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of Baxter (not including in
the securities beneficially owned by such Person any securities acquired
directly from the Company or its Affiliates) representing 30% or more of the
combined voting power of Baxter’s then outstanding securities, excluding any



--------------------------------------------------------------------------------



Person who becomes such a beneficial owner in connection with a merger or
consolidation of Baxter or any direct or indirect subsidiary of Baxter with any
other corporation immediately following which the individuals who comprise the
Board immediately prior thereto constitute at least a majority of the board of
directors of (A) any parent of Baxter or the entity surviving such merger or
consolidation or (B) if there is no such parent, of Baxter or such surviving
entity; (ii) the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the Grant
Date, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Baxter) whose appointment or election by the
Board or nomination for election by Baxter’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the Grant Date or whose appointment,
election or nomination for election was previously so approved or recommended;
(iii) there is consummated a merger or consolidation of Baxter or any direct or
indirect subsidiary of Baxter with any other corporation or other entity, other
than a merger or consolidation immediately following which the individuals who
comprise the Board immediately prior thereto constitute at least a majority of
the board of directors of (A) any parent of Baxter or the entity surviving such
merger or consolidation or (B) if there is no such parent, of Baxter or such
surviving entity; or (iv) the shareholders of Baxter approve a plan of complete
liquidation or dissolution of Baxter or there is consummated an agreement for
the sale or disposition by Baxter of all or substantially all of Baxter’s
assets, other than a sale or disposition by Baxter of all or substantially all
of Baxter’s assets immediately following which the individuals who comprise the
Board immediately prior thereto constitute at least a majority of the board of
directors of (A) any parent of Baxter or of the entity to which such assets are
sold or disposed or (B) if there is no such parent, of Baxter or such entity.
“Change in Control Agreement” means an employment agreement, change in control
agreement or plan, severance agreement or plan, or other agreement between the
Company and a Participant or Company plan covering a Participant that provides
for benefits upon termination for good reason or cause in connection with a
change in control of Baxter and that has been approved by the Board or the
Committee.
“Good Reason” means the occurrence (without the Participant’s express written
consent) of any of the following which occur on or after a Change in Control:
(i) reduction by the Company in the Participant’s annual base salary as in
effect on the Grant Date or as the same may be increased from time to time; (ii)
the relocation of the Participant’s principal place of employment to a location
more than fifty (50) miles from the Participant’s principal place of employment
immediately prior to the Change in Control or the Company's requiring the
Participant to be based anywhere other than such principal place of employment
(or permitted relocation thereof) except for required travel on the Company's
business to an extent substantially consistent with the Participant’s business
travel obligations as in effect immediately prior to the Change in Control; or
(iii) the failure by the Company to pay to the Participant any portion of the
Participant’s current compensation or to pay to the Participant any portion of
an installment of deferred compensation under any deferred compensation program
of the Company, within seven (7) days of the date such compensation is due.
Notwithstanding the foregoing, if a Participant is



--------------------------------------------------------------------------------



a party to a Change in Control Agreement, “Good Reason” with respect to such
Participant shall have the meaning given to such term in the Change in Control
Agreement.
“Person” shall have the meaning given in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (i) Baxter or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of Baxter or any of its Affiliates, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a corporation owned, directly or indirectly, by the shareholders of Baxter
in substantially the same proportions as their ownership of stock of Baxter.
10. Withholding
Except as otherwise provided by the Committee, all Awards (including the payout
of Awards) under the Plan are subject to withholding of all applicable taxes,
which withholding obligations may be satisfied, with the consent of the
Committee, through the surrender of Shares that the Participant already owns or
to which a Participant is otherwise entitled under the Plan; provided, however,
with the consent of the Committee, previously-owned Shares that have been held
by the Participant or Shares to which the Participant is entitled under the Plan
may only be used to satisfy the minimum tax withholding required by applicable
law (or other rates that will not have a negative accounting impact).
11. Program Controls
Except as specifically provided in the Plan, in the event of any inconsistency
between the Plan and the Program, the Program will control, but only to the
extent such Program provisions will not violate the provisions of section 409A
of the Code.









































--------------------------------------------------------------------------------



BAXTER INTERNATIONAL INC.
French Addendum To 2020 Annual Equity Plan
Adopted as of March 16, 2020


1. PURPOSES OF THIS ADDENDUM
This Addendum (the “Addendum”) approved on March 16, 2020, sets out the terms
for French Qualified Stock Options and French Qualified Free Shares granted
jointly under the Annual Equity Plan (the “Plan”) adopted as of March 16, 2020
by Baxter International Inc. (the “Company”) to Eligible Participants, residents
in France, or otherwise selected by the Committee for participation under this
Addendum and the Company incentive compensation program or plan (the “Program”)
identified in the individual grant materials provided to the Eligible
Participant. This Addendum is adopted in accordance with Sections 3
“Administration” and 9 “Amendment and Termination” of the Program to benefit
from the specific tax and social security treatment applicable in France to
Qualified Option Awards and Qualified Free Share Awards.
For the avoidance of doubt, the present Addendum is not applicable to awards
paid in cash and to awards of Performance Shares, Restricted Shares, Performance
Units, Cash Incentive Awards or Stock Appreciation Rights. Consequently,
dispositions of the Program and/or the Plan applicable to these are not
applicable to Awards made further to the present Addendum.
The rules contained in the Program and the Plan will apply to Awards made under
this Addendum, unless specifically stated otherwise. The terms and conditions of
the present Addendum are identical to the Plan except as provided below. Words
and expressions used in this Addendum and not defined herein shall have the same
meaning as those words and expressions used in the Program and Plan. The
additional terms and conditions in this Addendum are to be read in conjunction
with the Program and Plan.
To the extent that the Program and the Plan contradict the provisions set forth
hereinafter, the Addendum provisions shall prevail. In addition, to the extent
that the terms and conditions specified in the applicable grant communication
letter contradict the provisions set forth hereinafter, the Addendum provisions
shall prevail.
2. OPTION AWARDS
2.1. General
The Addendum contains the term of “Qualified Stock Option” which refers to the
awards of Options granted as per Section 6 of the Program jointly with Section 4
of the Plan in accordance with articles L.225-177 to L.225-185 of the French
Commercial Code. Consequently, the terms “Stock Option”, “Options”, “Qualified
Stock Option Awards” and “Option Award” herein shall be construed and
interpreted accordingly.



--------------------------------------------------------------------------------



2.2. Grant of Options
Notwithstanding the provisions of the Plan, the following rules shall apply to
Options Awards granted under this Addendum.
In no event shall the number of shares of Common Stock subject to outstanding
unexercised Options granted pursuant to this Addendum give right to subscribe
shares exceeding one-third (1/3) of the Company’s share capital. The total
number of shares of Common Stock that may be granted to Participants under this
Addendum shall not exceed 10% of the Granting Company’s share capital at Grant
Date, when Options are over existing shares. Outstanding unvested Full Value
Awards shall be treated as shares of Common Stock in order to determine the
threshold of 10% of the granting Company’s share capital.
If an Option provides a right to acquired already existing shares / treasury
shares, the Company shall procure sufficient shares to satisfy the Exercise of
such Option at least one day prior to the Participant’s having the right to
Exercise such Option. Shares acquired by the Participant upon Option Exercise
shall be registered in the name of the Participant or held in an identifiable
account. Participants will have the voting and dividend rights attached to the
Shares acquired upon Exercise Date as of that date. Upon Exercise, no cash
replacement of shares of Common Stock is allowed.
Any market repurchased shares of Common Stock to be delivered to Eligible
Individuals upon exercise of Awards granted hereunder shall be acquired by the
Company at least one (1) day before the applicable vesting date. The Vesting
Date designates the date upon which options, in full or in part, become
exercisable by the Participant.
2.3. Grant Date
No Options may be granted under this Addendum: (a) before the end of a period of
twenty (20) trading days following (i) a dividend record date for any dividend
or (ii) an agreement by the shareholders of the Company to increase the issued
share capital of the Company; (b) within a period of ten (10) trading days
before and after the publication of consolidated accounting results of the
Company (e.g., the filing of an Annual Report on Form 10-K); or (c) within a
period beginning with the date upon which the Company’s executive officers
become aware of any nonpublic information that, if it were to become publicly
known, would reasonably be expected to affect the value of the Company’s shares
of Common Stock and ending ten (10) trading days after that information has been
publicized.
The Grant Date shall be the date upon which the Committee approves grants to
Eligible Individuals or as soon thereafter as possible, ensuring that the above
dispositions are respected. The Grant date shall be stated in the grant
documentation letter.
2.4. Eligible Individuals
Notwithstanding the provisions of Sections 2(k) or 2(l), as applicable, and
Section 4 of the Program or Section 2 of the Plan, Options may only be granted
under this Addendum to Eligible



--------------------------------------------------------------------------------



Individuals. No Option Award may be made to Eligible Individuals holding more
than ten percent (10%) of the issued share capital in the Company.
2.5. Option Price
The Option Price shall be the greatest of: (a) the Fair Market Value of a share
of Common Stock on the Grant Date; (b) eighty percent (80%) of the average
opening price of a share of Common Stock over the twenty (20) trading days
preceding Grant Date; (c) if treasury shares are used to satisfy exercise of the
Options, eighty percent (80%) of the average repurchase price per share paid by
the Company for such treasury shares. The Option Price is stated in the grant
documentation letter and is fixed on the Grant Date.
2.6. Adjustment to Option Price
The number of Options and the Option Price for grants made pursuant to this
Addendum may be adjusted in connection with changes in capital operations
described in article L.225-181 of the French Commercial Code so that economic
rights are maintained.
2.7. Vesting and Exercise of Options
Options granted pursuant to this Addendum shall vest one-third on the first
three anniversaries of the Grant Date. In case of earlier exercise of Options
further notably to Change of Control or Termination of Employment, the Committee
may, upon discretionary decision, impose a share sale restriction to the
Participant as necessary to secure eligibility to the French stock-option
regime.
2.8. Termination of Employment
Notwithstanding anything to the contrary, no Option may be exercised before the
first anniversary of the Grant Date. By exception, the Committee may
discretionarily decide that Options may be exercised at an earlier date and / or
shares sold at an earlier date.
If a Participant’s employment with the Company terminates after the
Participant’s Options become exercisable, the Options will not expire
immediately but will remain exercisable. Subject to Section 4.6 of the Plan, and
except in the event of a Qualifying Retirement, the Options will expire ninety
days after the Participant’s employment with the Company terminates. If the
Participant dies or becomes disabled during the ninety-day period, the Options
will expire on the fifth anniversary of the termination date.
If the employment of a Participant who is at least 65 years of age, or at least
55 years of age with at least 10 years of employment with the Company, is
terminated other than for Cause or by reason of the Participant’s death or
disability (a “Qualifying Retirement”) then (i) if the date of such termination
is after the calendar year of the Grant Date, the Options shall continue to vest
as provided in Section 2.7, or (ii) if the date of such termination is in the
calendar year of the Grant Date, a portion of the Options shall continue to vest
as provided in Section 2.7, which portion shall be determined as follows: (#
shares covered by Option award) * (# of months worked in



--------------------------------------------------------------------------------



that year, rounded to nearest whole month) / 12. Subject to Section 4.6 of the
Plan, the Participant’s Options (whether vesting pursuant to (i) or (ii) or
previously vested) shall expire on the fifth anniversary of the termination
date.
If the employment of a Participant is terminated due to death, all Options shall
vest immediately and the shares shall be immediately transferable.
If the employment of a Participant is terminated due to disability corresponding
to the 2nd or 3rd categories of Article L.341-4 of the French Social Security
Code1, then (i) if the date of such termination is after the calendar year of
the Grant Date, the Options shall vest immediately, or (ii) if the date of such
termination is in the calendar year of the Grant Date, a portion of the Options
shall vest immediately, which portion shall be determined as follows: (# shares
covered by Option award) * (# of months worked in that year, rounded to nearest
whole month) / 12. Subject to Section 4.6 of the Plan, such Options will expire
on the fifth anniversary of the termination date. The shares acquired upon
option exercise shall be immediately transferable.
If the employment of a Participant is terminated due to disability other than to
the 2nd or 3rd categories of Article L.341-4 of the French Social Security Code,
then (i) if the date of such termination is after the calendar year of the Grant
Date, the Options shall continue to vest as provided in Section 2.7, or (ii) if
the date of such termination is in the calendar year of the Grant Date, a
portion of the Options shall continue to vest as provided in Section 2.7, which
portion shall be determined as follows: (# shares covered by Option award) * (#
of months worked in that year, rounded to nearest whole month) / 12. Subject to
Section 4.6 of the Plan, such Options will expire on the fifth anniversary of
the termination date.
2.9. Substitution of SARs for Options – Tandem Awards
Neither SARs nor any other incentive may be substituted for Options granted
pursuant to this Addendum. No tandem awards may be made pursuant to this
Addendum.
3. FULL VALUE AWARDS
3.1. Definitions
“Full Value Award” means a grant made by Baxter International Inc. to the
Participant of a right to receive one Share in the future at a nil cost, in the
form of a Restricted Stock Unit. Such grant can be paid exclusively in shares of
Common Stock, is awarded respectively in accordance with Section 7 of the
Program, in accordance with Section 5 of the Plan for Restricted Stock Units,
and in accordance with articles L.225-197-1 to L.225-197-6 of the French
Commercial Code on Qualified Free Shares Awards. Such grant cannot be subject to
conditions, restrictions and contingencies relating to dividend or dividend
equivalent rights and deferred payment or settlement. The purpose of this
Addendum is to ensure that grants over shares of Common Stock are in conformity
with the applicable French legislation, and are entitled to the corresponding
specific French tax and social security treatment. One (1) award gives right to
acquire one (1) share subject to satisfaction of applicable considerations,
contingencies, conditions, restrictions, if any.



--------------------------------------------------------------------------------



“Grant Date” means the date on which the Committee designates the Participant
eligible to receive a Full Value Award further to the present Addendum, and
specifies the terms and conditions of such Award, including the maximum number
of underlying shares, the Vesting and Share Sale Restriction Periods. The Grant
Date is stated in the grant communication letter.
“Vesting Date” means the date on which the Participant acquires the shares of
Common Stock. The Vesting Date is stated in the grant communication letter.


3.2. Grant
Notwithstanding the provisions of the Plan, the following rules shall apply to
Full Value Awards granted under this Addendum.
The total number of shares of Common Stock that may be granted to Participants
under this Addendum shall not exceed 10% of the Granting Company’s share capital
at Grant Date. Outstanding unvested Full Value Awards shall be treated as shares
of Common Stock in order to determine the threshold of 10% of the granting
Company’s share capital. Shares of Common Stock of the Company to be delivered
under the Plan may be market repurchased shares (already existing shares) or
newly issued shares. For Full Value Awards granted over already existing shares,
corresponding shares shall be repurchased by the Company at least one day before
the applicable Vesting Date.
A Full Value Award may not be made to employees and/or Corporate Officers
holding more than 10% of the issued share capital in the Company or who, after
having received shares under a Full Value Award granted hereunder, would hold
more than 10% of the issued share capital in the Company.
Shares acquired by the Participant upon Vesting Date will be registered in the
name of the Participant or be held in an identifiable account. Participants will
have the voting and dividend rights attached to the Shares acquired upon Vesting
Date as of that date.
3.3. Vesting period / Performance period
Notwithstanding anything to the contrary, in relation to Full Value Awards, the
Vesting Date shall not be earlier than the second anniversary of the Grant Date,
in any circumstances other than in the event of the death of the Participant or
in the event of disability corresponding to the 2nd or 3rd categories of Article
L.341-4 of the French Social Security Code.
Unless otherwise stated in the grant documentation letter, the Vesting Date for
Restricted Stock Units shall be the second anniversary of the Grant Date. The
Board of Directors or the Committee reserves the right to reduce or modify the
Vesting Date in accordance with and to conform with any amendments to the French
Tax Code and/or to the provisions of the French Commercial Code governing
Qualified Free Shares. By exception, the Board or the Committee



--------------------------------------------------------------------------------



may discretionarily decide that Vesting Date may occur before the second (2nd)
anniversary of the Grant Date.



--------------------------------------------------------------------------------



3.4. Share Sale Restriction Period
As of the Vesting Date, shares of Common Stock acquired pursuant to Full Value
Award are subject to a minimum of two (2) year share sale restriction, during
which the shares may not be sold (the “Share Sale Restriction Period”). If the
Participant leaves the employment of the Company or any Affiliate(s), at any
time after the Vesting Date, the shares acquired shall not be freely
transferable before the expiration of the Share Sale Restriction Period.
By exception, in the event of the Participant’s death, the heirs shall not be
subject to the Share Sale Restriction Period, the shares being freely
transferable upon the Participant’s death. By exception, notwithstanding any
provision of the Plan and the present Addendum to the contrary, in case of
disability corresponding to the 2nd or 3rd categories of Article L.341-4 of the
French Social Security Code1, the Participant is entitled to sell the shares
prior to the end of the Share Sale Restriction Period, if any.
For the avoidance of doubt, if the Participant leaves the employment, the
Company or any Affiliate(s), at any time before the term of the Share Sale
Restriction Period, due to his/her Disability other than of second (2nd) or
third (3rd) category as defined in Article L.341-4 of the French Social Security
Code1, the Participant shall not be entitled to sale the shares before the
second (2nd) anniversary of the Vesting Date.
By exception, the Board or the Committee may discretionarily decide that a
Participant shall not be subject to the Share Sale Restriction Period.
3.5. Additional Full Value Awards
Notwithstanding anything to the contrary in the Program or the Plan, the
Participant shall not be permitted to receive additional Full Value Awards with
respect to the Restricted Stock Units based upon the dividends and distributions
paid on shares of Common Stock as if each Restricted Stock Unit was a share of
Common Stock.
3.6. Termination of employment
Notwithstanding anything to the contrary in the Program or the Plan, in case of
Participant’s death, his/her heirs may request the acquisition of the unvested
Restricted Stock Units within six (6) months following this event.
By exception, if the Participant ceases his employment within the Company or any
Affiliate(s) due to his disability corresponding to the 2nd or 3rd categories of
Article L.341-4 of the French Social Security Code1, the Award shall vest as
follows: (i) if the date of such termination is after the calendar year of the
Grant Date, all the RSUs shall pay out within sixty days, or (ii) if the date of
such termination is in the calendar year of the Grant Date a portion of the RSUs
shall pay out as provided in (i), which portion shall be determined as follows:
(# RSUs awarded) * (# of months worked in that year, rounded to nearest whole
month) / 12.



--------------------------------------------------------------------------------



Notwithstanding anything to the contrary, if the employment with the Company or
any Affiliate(s) is terminated due to disability other than of second (2nd) or
third (3rd) category as defined in Article L.341-4 of the French Social Security
Code, (i) if the date of such termination is after the calendar year of the
Grant Date, the RSUs will remain eligible for payout on the terms provided in
Section 3.3, or (ii) if the date of such termination is in the calendar year of
the Grant Date a portion of the RSUs shall remain eligible for payout on the
terms provided in Section 3.3, which portion shall be determined as follows: (#
RSUs awarded) * (# of months worked in that year, rounded to nearest whole
month) / 12.
Notwithstanding anything to the contrary, if the employment with the Company or
any Affiliate(s) is terminated due to Qualified Retirement, (i) if the date of
such termination is after the calendar year of the Grant Date, the RSUs will
remain eligible for payout on the terms provided in Section 3.3, or (ii) if the
date of such termination is in the calendar year of the Grant Date a portion of
the RSUs shall remain eligible for payout on the terms provided in Section 3.3,
which portion shall be determined as follows: (# RSUs awarded) * (# of months
worked in that year, rounded to nearest whole month) / 12.
4. Non-Transferability of Awards
No Award granted under the Plan shall be transferable other than by will or the
law of descent and distribution.
4.1. Change in Control
When a tax favourable treatment may be available further to French legislation
(article 163 bis C-1 bis of the French Tax Code), the Committee, upon
discretionary decision, may give the choice to French participants, but has no
obligation to. When the Company decides to exchange shares with no cash
consideration, pursuant to applicable French legal and tax rules and notably,
article L.225-197-1 § III of the French Commercial Code (as amended), then the
dispositions of the Plan as well as the periods of Vesting and Share Sale
Restriction will remain applicable to shares or rights received in exchange.
5. Tax Withholding
Notwithstanding any provision to the contrary, no shares of Common Stock may be
used to satisfy any social security or tax withholding due for Awards granted
further to the present Addendum.
The Company or its Affiliates shall have the right to require payment from a
Participant to cover any applicable withholding or other employment taxes due
with respect to Awards granted hereunder or shall have the right to deduct any
applicable withholding or other employment taxes due from other compensation
income paid to the Participant.
6. Amendment, Modifications to this Addendum.



--------------------------------------------------------------------------------



No modification can be made to this Addendum, or to outstanding Awards granted
hereunder, which is disadvantageous to the Participant or which is in
contradiction to the French Commercial Code and French Tax Code provisions,
unless the modification is the result of a new law or regulation or any other
obligatory disposition or ruling applied to the Company or any other Subsidiary,
having legal, fiscal or social implications.
The terms of this Addendum shall be interpreted in accordance with the relevant
provisions set forth by French tax and social laws, as well as the regulations
issued by the French tax and social administrations.
In the event of any conflict between the provisions of this Addendum and the
Plan, the provisions of the Addendum shall prevail for any Awards made to
Participants under this Addendum.
7. Additional Definitions
“Affiliate” means any entity:
•in which the Company holds, directly or indirectly, at least 10% of the voting
rights and / or equity;
•that holds, directly or indirectly, at least 10% of the voting rights and / or
equity in the Company;
•in which at least 50% of the equity or voting rights are held, directly or
indirectly, by a company which itself holds at least 50% of the Company.
“Company” means Baxter International Inc., a Delaware corporation.
“Corporate Officers” mean “Président du Conseil d’Administration” (Chairman of
the Board); “Directeur Général” (Managing Director); “Directeurs Généraux
Délégués” (Delegated Managing Directors); Members of the “Directoire”; “Gérant”
of a “Société en Commandite par Actions”; “Président" (if a private individual)
d’une Société par Actions Simplifiée”.
“Eligible Individual” means any employee with a valid employment contract
(“contrat de travail”) at Grant Date, and/or Corporate Officer with or without
an employment contract with the Company or Affiliate(s). For the avoidance of
doubt, officers and directors of the Company, or of Affiliate(s), are eligible
Participants if they have a valid employment contract with one of these
entities, or if they are Corporate Officers. Awards cannot be granted under this
Addendum to non-employee members of a “Conseil d’Administration” (the Board), to
consultant, to independent agent of the Company or Affiliate(s).





--------------------------------------------------------------------------------



Exhibit A
to
2020 Equity Plan


[Exhibit Intentionally Omitted]





--------------------------------------------------------------------------------



Exhibit B
to
2020 Equity Plan


[Exhibit Intentionally Omitted]





